Citation Nr: 0427036	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-06 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from February 1984 to February 
1990.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied the veteran's claim for service connection for a rash 
in his groin area, later diagnosed as tinea cruris.

This case was previously before the Board in February 2004, 
at which time the Board remanded the case to the RO for 
compliance with the Veterans Claims Assistance Act (VCAA).  
Following the issuance of a VCAA letter and a supplemental 
statement of the case, the RO recertified the appeal to the 
Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed tinea cruris during or as a 
result of his service in the military.


CONCLUSION OF LAW

The veteran's tinea cruris was not incurred or aggravated 
during his active military service.  38 U.S.C.A. §§ 1131, 
1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the VCAA was 
signed into law.  The VCAA potentially applies to all claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires that VA 
assist a claimant in obtaining that evidence unless there is 
no reasonable possibility that assisting him will aid in 
substantiating his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The June 2002 rating 
decision appealed, the January 2003 statement of the case, 
and the May 2003 and April 2004 supplemental statements of 
the case, as well as the February 2004 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And as alluded 
to, the February 2004 letter, in particular, was specifically 
sent to comply with the Board's remand and apprise him of the 
type of information and evidence needed from him to support 
his claim, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided 
several other opportunities to submit additional evidence in 
support of his claim - including following the RO's February 
2004 VCAA letter.  There is no indication that other 
evidence, specifically pertaining to the claim of entitlement 
to service connection for tinea cruris, needs to be obtained.  
So the Board finds that the duty to assist has been satisfied 
and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  See, too, VAOPGCPREC 7-2004 
(July 16, 2004) further discussing these requirements cited 
in Pelegrini II.  The Pelegrini II Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in a February 2004 letter.  That letter 
was sent after the initial adjudication of his claim in June 
2002.  So compliance with the explicit timing requirements of 
§5103(a) is impossible without the nullification of that 
initial RO decision.  No matter, though.  In Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  But 
this already has occurred in this particular instance.  Bear 
in mind the Board already remanded this case to the RO in 
February 2004 specifically to comply with the VCAA.  
And since the VCAA notice that the RO sent later that same 
month in response was before issuance of the April 2004 
supplemental statement of the case and before the appeal was 
recertified to the Board for adjudication, the veteran 
already has been fully apprised of this law and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence.  Consequently, satisfactory measures 
already have been taken to overcome the problems with the 
VCAA timing requirements as outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the February 2004 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical words or 
language in conveying this message to him.  Moreover, in 
another recent precedent opinion of VA's General Counsel it 
was held that the language in Pelegrini I, which is similar 
to the language in Pelegrini II, stating that VA must request 
all relevant evidence in the claimant's possession was mere 
dictum and, thus, not binding.  See VAOGCPREC 1-2004 (Feb. 
24, 2004) (the Court's statements in Pelegrini I that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA); 
see also Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 370, 
*52 (Ivers, J., dissenting).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of February 2004, the veteran 
was informed that he had up to one year to submit evidence.  
It has not quite been one year since that letter but, as 
indicated, the veteran already has submitted additional 
medical evidence in response to his February 2004 VCAA 
letter.  Regardless, though, on December 16, 2003, the 
President signed H.R. 2297, the Veterans Benefits Act of 2003 
(the Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  Section 701 of the Act 
contains amendments to 38 U.S.C.A. §§ 5102 and 5103, the 
provisions of law that deal with VA's duties to notify and 
assist claimants.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions that are chronic, 
per se, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The pertinent evidence of record consists of the veteran's 
service medical records and VA medical records.

The veteran's December 1983 Report of Medical History for 
purposes of enlistment into service indicates that he denied 
having any skin diseases or venereal disease.  He also denied 
having allergies.  And a contemporaneous Report of Medical 
Examination indicates that clinical evaluations of his skin, 
genitourinary system, anus, and rectum were normal.

In March 1986, the veteran complained of a sore throat, 
headache, and muscle aches, as well as bumps over his face, 
arms, and back for 2 days.  He reported that the headache was 
sinus-related and that he coughed up sputum.  Upon 
examination, there were many small papal-type lesions, a 
maculopapular rash.  In addition, his lymph nodes were 
swollen, his lungs were clear, and his tonsils were injected.  
The assessment was pharyngitis and possible allergic 
dermatitis.  A strep etiology was determined to be 
"doubtful."

The next day, the veteran again complained of a bodily rash, 
which had worsened since his initial treatment.  He 
complained that the lesions oozed fluid.  He said that he had 
worked in his yard approximately 5 days earlier.  Objective 
clinical examination disclosed that he had 4 lesions per 
square inch on his hairline, 2 lesions per square inch on the 
trunk of his body - better on the front than his back; and 
less than 10 lesions on his arms and legs.  There was no 
evidence of tenderness, but examination indicated that he was 
irritating the rash.  The diagnosis was molluscum.  A 
dermatology consultation note, of the same date, indicates he 
complained of popular/vesicular lesions on his face, abdomen, 
back, and genitals.  The preliminary diagnosis was molluscum 
contagiosum.  Upon evaluation, his rash had a red border and 
looked like a "dew drop."  The examining provider noted 
that the veteran had a fever the previous few days.  The 
assessment was chicken pox.

The veteran's January 1990 Report of Medical History for 
purposes of separation from service indicates that he denied 
having skin or venereal diseases and that he reported that he 
was in good health.  The contemporaneous Report of Medical 
Examination indicates that clinical evaluations of his skin, 
genitourinary system, anus, and rectum were normal.

January 2002 VA treatment notes indicate the veteran 
complained of chronic peeling between his toes since he was 
in the military.  And on objective physical examination, skin 
peeling between his toes was confirmed and he was diagnosed 
with tinea pedis (athlete's feet).

February 2002 VA treatment notes indicate the veteran had 
complained of a groin rash since 1990.  After an examination, 
his groin rash was diagnosed as tinea cruris.

An April 2002 VA medical record states the veteran complained 
of stomach acid, constipation, bilateral side pain in the 
abdomen, back pain, peeling and hurting feet, axilar bumps, 
occasional dizziness, migraines, and sore throats.  He 
requested that the medical provider put these complaints in 
the treatment note for rating purposes, as he claimed these 
complaints began while he was in the military.  Following 
examination, he was diagnosed with dyspepsia, constipation, 
tinea pedis, chronic low back pain, and possible 
somatization.  He denied a mental health referral for the 
possible somatization.

June 2002 VA treatment notes indicate the veteran complained 
of itchy and peeling feet - which, upon examination, showed 
white flaking and cracking skin.   The impression was tinea 
pedis, a dermatophytosis.  The rest of his skin was warm and 
dry upon examination.  

In July 2002, the veteran received a psychiatric evaluation 
at which time he was uncooperative such that psychological 
testing was not helpful diagnostically regarding a possible 
somatoform disorder or psychosomatic illness.

An October 2002 VA treatment note indicates the veteran 
complained that his tinea pedis was not improving and that he 
was having a similar groin rash.  The diagnosis was tinea 
pedis/tinea cruris.

A November 2002 VA treatment note indicates that an 
examination of the veteran's skin was negative for a rash.

March through December 2003 VA records show ongoing treatment 
for the veteran's tinea pedis, which was also diagnosed as 
erosio interdigitalis blastomycetica, fungal infection of the 
feet, and candidal versus bacterial versus dermatophyte.

In April 2004, the veteran complained of intermittent 
pruritis and rash of the groin, for which he used a topical 
anti-fungal cream.  He also complained of peeling skin 
between his toes.  He said he did not have a groin rash at 
that particular time.  Upon examination, there was 
hyperpigmented skin in his groin area, but no rash.  The 
assessment was fungal infection of the skin.

There is no persuasive medical nexus evidence of record 
indicating the veteran's tinea cruris was incurred during or 
as a result of his service in the military.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  While the Board acknowledges 
that he was treated for a rash of the trunk and genitals 
during service, these rashes were diagnosed as allergic 
dermatitis and chicken pox.  And the rest of his service 
medical records are negative for additional complaints or 
treatment for rashes involving his groin area, specifically.  
Likewise, the report of his military separation examination 
shows that his skin was normal.  Moreover, there is no 
objective medical evidence of continuity of symptomatology 
during the intervening years after his discharge from service 
and the initial diagnosis.  Rather, he was not treated for 
tinea cruris until February 2002, some 12 years after his 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
Similarly, he has not received any treatment for his tinea 
cruris since October 2002 and the examinations of him since 
that time have been negative for evidence of a groin rash.  
In fact, according to his April 2004 VA treatment notes, he 
expressly denied having a rash.  See 38 C.F.R. § 3.303(b) 
(isolated findings are insufficient to establish chronicity).

Of equal or even greater significance, however, none of his 
treatment records contain a medical opinion indicating his 
current tinea cruris is a consequence of his service in the 
military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  And, as a layman, the veteran 
simply does not have the necessary medical training and/or 
expertise to make this determination, himself.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

And while the Board acknowledges that the veteran continues 
to receive treatment for a fungal infection of the skin, the 
Board also points out that he is currently service-connected 
for tinea pedis, a fungal infection of the feet, and that he 
cannot receive additional compensation for the very same 
symptoms attributable to service.  See 38 C.F.R. § 4.14, VA's 
anti-pyramiding provision (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited).  See also Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  

Accordingly, without any persuasive competent medical 
evidence of a causal link between the veteran's service and 
his tinea cruris, his claim of entitlement to 
service connection must be denied because the preponderance 
of the evidence is unfavorable.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  


ORDER

The claim for service connection for tinea cruris is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



